Citation Nr: 1439609	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  12-20 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Alexa Roggenkamp, Associate Counsel



INTRODUCTION

The Veteran had active duty military service from February 1964 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board or BVA) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Indianapolis RO certified the appeal to the Board.

In August 2012, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ).  Because that hearing request is still outstanding, the Board is remanding the claim to the Agency of Original Jurisdiction (AOJ).


REMAND

In an August 2012 VA Form 9, the Veteran indicated he would like a videoconference hearing.  This hearing has not been scheduled; however, he is entitled to this hearing before deciding his appeal of his claim for service connection for tinnitus.  38 C.F.R. §§ 20.700(a), 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the earliest opportunity.  Notify him and his representative of the date, time, and location of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



